DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/21 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Sato et al. (US 2012/0188682).
Regarding claim 1, Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses a body (see figure 6) having an internal electrode (see figure 6)(see also para 0039) disposed therein; and an external electrode (23/24) disposed on the body and connected to the internal electrode (see figure 6), wherein in a cross section of the body cut in length and thickness directions of the body (see figure 6), the external electrode includes a first electrode layer (35) disposed below the body and a second electrode layer (36) covering at least the first electrode layer and a side portion of the body (see figure 6), and the internal electrode is connected to the second electrode layer through the side portion of the body (see para 0047), wherein the first electrode layer and second electrode layer define an electrode stacked-structure in the thickness direction disposed on a first surface of the body (see figure 5), and a second surface of the body opposing the first surface in the thickness direction is devoid of an electrode stacked-structure in the thickness direction (see figure 6) and the side portion includes a third surface of the body from which the internal electrode is exposed (see figure 6) and which is devoid of an electrode stacked-structure in the length direction.(see para 0047 disclosing wherein the first electrode may be limited to only being on the second principal surface)
Regarding claim 8, Sato et al. (figure 6 and para 0047) discloses wherein in the cross section of the body cut in the length and thickness directions of the body, the total number of electrode layers formed below the body is more than that of electrode layers formed on the side portion of the body.
claim 9, Sato et al. (figure 6 and para 0047) discloses wherein the cross section of the body cut in the length and thickness directions of the body, a total thickness of the electrode layers formed below the body is greater than that of the electrode layers formed on the side portion of the body.
Regarding claim 10, Sato et al. (para 0045) discloses herein the first electrode layer includes a paste printing layer including silver (Ag).
Regarding claim 11, Sato et al. (para 0047-0048) discloses herein the second electrode layer includes a first plating layer including copper (Cu).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Moon et al. (US 2016/0086714). 
claim 2, Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses a first insulating layer disposed between a lower surface of the body and the first electrode layer; and a second insulating layer disposed on an upper surface of the body, wherein at least a portion of a lower surface of the first insulating layer is exposed.
Moon et al. (figure 5 and para 0031-0033) discloses a first insulating layer (60) disposed between a lower surface of the body and the first electrode layer (see figure 5); and a second insulating layer (60) disposed on an upper surface of the body (see figure 5), wherein at least a portion of a lower surface of the first insulating layer is exposed (see figure 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein a first insulating layer disposed between a lower surface of the body and the first electrode layer; and
a second insulating layer disposed on an upper surface of the body, wherein at least a portion of a lower surface of the first insulating layer is exposed as taught by Moon et al. to the inductive of Sato et al. so as to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes.
Regarding claim 3, Moon et al. (figure 5) discloses wherein the lower surface of the first insulating layer and a lower surface of the second electrode layer are spaced apart from each other.
claim 4, Moon et al. (figure 5) discloses the claimed invention except for wherein the interval is 60µm or more.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the interval is 60µm or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to allow for good spacing between the electronic component and the printed circuit board which will improve the thermal characteristics of the electronic component since sufficient air can circulate under the electronic component and between the printed circuit board.
Regarding claim 5, Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses wherein at least a portion of the upper surface of the body is covered with the second insulating layer, and
at least another portion of the upper surface of the body is covered with the second electrode layer.
Moon et al. (figure 5 and para 0031-0033) discloses wherein at least a portion of the upper surface of the body is covered with the second insulating layer (see figure 5), and at least another portion of the upper surface of the body is covered with the second electrode layer.(see figure 5)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein at least a portion of the upper surface of the body is covered with the second insulating layer, and
.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Moon et al. (US 2016/0086714) in further view of Inoue et al.(US 2016/0276089).
Regarding claim 6, the modified inductive device of Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses wherein the second insulating layer and the second electrode layer are in contact with each other.
Inoue et al.(figure 2 and para 0082) discloses wherein the second insulating layer (14) and the second electrode layer (13/a/13b) are in contact with each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the second insulating layer and the second electrode layer are in contact with each other as taught by Inoue  et al. to the modified inductive of Sato et al. so as to reduce the chances of a short circuiting occurring.

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Moon et al. (US 2016/0086714) in further view of Jeong (US 2016/0141093).
claim 7, the modified inductive device of Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses wherein the upper surface of the body is only covered with the second insulating layer.
Jeong.(figure 4 and para 0060-0064) discloses wherein the upper surface of the body is only covered with the second insulating layer (70).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the second insulating layer and the second electrode layer are in contact with each other as taught by Jeong to the modified inductive of Sato et al. so as to reduce the occurrence of leakage magnetic flux to be prevented also in the inductive device.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Moon et al. (US 2016/0086714). 
Regarding claim 12, Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses wherein the second electrode layer further includes a second plating layer formed on the first plating layer and including nickel (Ni) and tin (Sn).
Moon et al. (para 0055) discloses wherein the second electrode layer further includes a second plating layer formed on the first plating layer and including nickel (Ni) and tin (Sn).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the second electrode . 

6.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Choi (US 2016/0225517).
Regarding claim 13, Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses wherein the second electrode layer further includes a second plating layer formed on the first plating layer and including nickel (Ni) and a third plating layer formed on the second plating layer and including tin (Sn).
Choi para (para 0058-0059) discloses wherein the second electrode layer further includes a second plating layer formed on the first plating layer and including nickel (Ni) and a third plating layer formed on the second plating layer and including tin (Sn).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the second electrode layer further includes a second plating layer formed on the first plating layer and including nickel (Ni) and a third plating layer formed on the second plating layer and including tin (Sn) as taught by Choi to inductive of Sato et al. so as to provide the inductive device to have excellent electrical conductivity at an inexpensive material cost.

claim 14, Sato et al. (figures 5-6 and para 0039) discloses and inductor component may implemented in the electronic component having at least one lead terminal see figure 6, but does not expressly discloses wherein the internal electrode is a winding type coil, and the electronic component is a winding type inductor.
Choi (figure 4) discloses wherein the internal electrode is a winding type coil having at least one lead terminal, and the electronic component is a winding type inductor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the internal electrode is a winding type coil having at least one lead terminal, and the electronic component is a winding type inductor as taught by Choi to inductive of Sato et al. so as allow for a strong magnetic energy/coupling to circulate through the electronic component thereby allowing for a good inductance/ Q factor to be obtained.

Regarding claim 15, Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) a magnetic body (see para 0039 and figure 6) having first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and fifth and sixth surfaces opposing each other in a third direction (see figure 6);
Sato et al (para 0039 and figure 6) a inductor disposed in the magnetic body (see figure 4) and having a first lead terminal led out to the first surface and a second lead terminal led out to the second surface (see figure 4); 
35) formed on the fifth surface(see figure 5); a second electrode layer (36) covering the first electrode layer and extended to at least the first surface(see figure 6); a third electrode layer (35) formed on the fifth surface to be spaced apart from the first electrode layer(see figure 6); and
a fourth electrode layer (36) covering the third electrode layer and extended to at least the second surface(see figures 5-6),wherein the first lead terminal is connected to the second electrode layer through the first surface(see figure 6 and para 0047), and the second lead terminal is connected to the fourth electrode layer through the second surface(see figure 6 and para 0047); wherein the first electrode layer and second electrode layer define an electrode stacked-structure in the third direction disposed on the fifth surface (see figure 5), and the sixth surface is devoid of an electrode stacked-structure in the third direction (see figure 5) and the first and second surfaces are devoid of an electrode stacked-structure in the first direction.(see para 0047 and figure 6 disclosing wherein the first electrode may be limited to only being on the second principal surface)
Sato et al. (figures 5-6 and para 0039) discloses and inductor component may implemented in the electronic component, but does not expressly discloses wherein the inductor is a winding type coil.
Choi (figure 4) discloses wherein the internal electrode is a winding type coil.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the internal electrode is a winding type coil as taught by Choi to inductive of Sato et al. so as allow for a .

7.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Moon et al. (US 2016/0086714). 
Regarding claim 16, Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses a body (see figures 5-6) having an internal electrode disposed therein (see figure 6); an external electrode (23/24) disposed on the body and connected to the internal electrode (see para 0047); wherein in a cross section of the body cut in length and thickness directions of the body (see figure 6), the external electrode includes a first electrode layer (35) disposed only below the body (see para 0047) and a second electrode (36) layer covering at least the first electrode layer and a side portion of the body (see figure 5), the internal electrode is directly connected to the second electrode layer through the side portion of the body (see para 0047).
Sato et al. does not expressly discloses a first insulating layer disposed between a lower surface of the body and the external electrode a lower surface of the first insulating layer and a lower surface of the second electrode layer are spaced apart  from each other by 60µm or more.
Moon et al. (figures 2/5) discloses a first insulating layer (60) disposed between a lower surface of the body and the external electrode.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein a first insulating layer disposed between a lower surface of the body and the first electrode layer as taught by figure 5) a lower surface of the first insulating layer and a lower surface of the second electrode layer are spaced apart from each other but does not discloses wherein the interval is 60µm or more.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the interval is 60µm or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to allow for good spacing between the electronic component and the printed circuit board which will improve the thermal characteristics of the electronic component since sufficient air can circulate under the electronic component and between the printed circuit board.
	Regarding claim 17, Moon et al. (figure 2) discloses a second insulating layer (60) disposed on an upper surface of the body, wherein at least a portion of the lower surface of the first insulating layer is exposed.
Regarding claim 18, Moon et al. (figure 5 and para 0031-0033) discloses wherein at least a portion of the upper surface of the body is covered with the second insulating layer (see figure 5), and at least another portion of the upper surface of the body is covered with the second electrode layer.(see figure 5)


	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Moon et al. (US 2016/0086714) in further view of Inoue et al.(US 2016/0276089).
Regarding claim 19, the modified inductive device of Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses wherein the second insulating layer and the second electrode layer are in contact with each other.
Inoue et al.(figure 2 and para 0082) discloses wherein the second insulating layer (14) and the second electrode layer (13/a/13b) are in contact with each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the second insulating layer and the second electrode layer are in contact with each other as taught by Inoue  et al. to the modified inductive of Sato et al. so as to reduce the chances of a short circuiting occurring.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2012/0188682) in view of Moon et al. (US 2016/0086714) in further view of Jeong (US 2016/0141093).
Regarding claim 20, the modified inductive device of Sato et al. (figures 5-6 and para 0044-0048 and para 0097-0099) discloses all the limitations as noted above but does not expressly discloses wherein the upper surface of the body is only covered with the second insulating layer.
figure 4 and para 0060-0064) discloses wherein the upper surface of the body is only covered with the second insulating layer (70).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design wherein the second insulating layer and the second electrode layer are in contact with each other as taught by Jeong to the modified inductive of Sato et al. so as to reduce the occurrence of leakage magnetic flux to be prevented also in the inductive device.

Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are moot in grounds of the new rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD HINSON/Primary Examiner, Art Unit 2837